Citation Nr: 0803725	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-15 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for a chronic 
skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1996 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that rating decision, the RO 
granted service connection for a chronic skin rash and 
assigned a noncompensable rating.  The RO assigned an 
effective date of September 16, 2000, the day after the 
veteran's discharge from service.  The veteran filed a notice 
of disagreement to the noncompensable rating.  The veteran's 
claim was later transferred to the San Diego, California RO.

In November 2004, the Board remanded the claim for 
entitlement to a compensable rating for a chronic skin rash 
in order to allow the RO to issue a statement of the case 
regarding the claim.  The RO issued a May 2005 statement of 
the case and the veteran perfected his appeal of this claim 
with the filing of a timely substantive appeal (VA Form 9).

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The Board finds that there is sufficient evidence of record 
to grant a 10 percent rating for the veteran's skin disease 
through August 2, 2006.  As the veteran was not provided with 
timely notice that satisfied the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board remands a 
claim for entitlement to an initial or staged rating in 
excess of 10 percent for a skin disease prior to August 3, 
2006, and to an initial or staged compensable rating 
thereafter.  This claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows that the veteran's service-
connected skin disease was manifested by exfoliation, 
exudation or itching of an exposed service through August 2, 
2006.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for a 
chronic skin rash have been met through August 2, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.16, 4.118, Diagnostic Code 7806 (2002 & 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that there is sufficient evidence of record 
to grant a 10 percent rating for service-connected chronic 
skin rash through August 2, 2006.  As VA has not yet fully 
complied with the requirements of the VCAA, the claim for an 
initial or staged rating in excess of 10 percent prior to 
August 3, 2006 and to an initial or staged compensable rating 
thereafter remain open and is remanded to the AMC/RO for 
further development.  As the instant decision only grants a 
benefit and defers action on whether a higher rating or 
ratings can be assigned, the Board finds that the veteran is 
not prejudiced by any content or timing deficiencies that may 
be present with respect to VA's duties to notify and assist 
him with the development of his claim.  

Laws and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id.  (Recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (Internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, 12 Vet. App. at 
126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The veteran filed his claim in June 2001.  The veteran's 
chronic skin rash is rated under Diagnostic Code 7806, 
located in 38 C.F.R. § 4.118, which provides rating criteria 
for dermatitis or eczema.  Although the veteran has not been 
specifically diagnosed as having dermatitis or eczema, these 
skin conditions have the symptomatology most closely 
analogous to the service-connected disability.  See 38 C.F.R. 
§ 4.20.  While the veteran has been service connected for a 
general "chronic skin rash" disability, the Board notes 
that rating the veteran's disability under Diagnostic Code 
7806 is also appropriate according the directives contained 
in Diagnostic Code 7813.  This code provides rating criteria 
for dermatophytosis and provides that ringworm and other skin 
disabilities such as jock itch should be rated based on 
disfigurement of the head, face or neck, scars or dermatitis, 
depending upon the predominant disability.  As the 
predominant disability is a skin rash that comes and goes 
with no permanent scar or disfigurement, the Board finds that 
dermatitis is the most predominant disability.  See 
Diagnostic Code 7813, located in 38 C.F.R. § 4.118.

During the pendency of the appeal, VA modified the rating 
criteria applicable to the evaluation of skin disabilities. 
 See 67 Fed. Reg. 49,590 (July 31, 2002), effective August 
30, 2002.  Because these changes occurred while this appeal 
was pending, the Board must consider the new, as well as the 
former, criteria.  

With respect to the change in the criteria for rating skin 
diseases, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating skin disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
veteran's service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

Under the former version of Diagnostic Code 7806, a 
noncompensable rating is warranted for eczema with slight, if 
any, exfoliation, exudation or itching, on a nonexposed 
surface or small area.  A 10 percent rating is warranted when 
there is exfoliation, with exudation or itching that involves 
an exposed surface or extensive area.  A 30 percent rating is 
warranted with exudation or itching constant, extensive 
lesion or marked disfigurement.  A 50 percent rating is 
assigned when there is ulceration, extensive exfoliation or 
crusting, and systemic or nervous manifestations, or the 
eczema is exceptionally repugnant.  See Diagnostic Code 7806, 
38 C.F.R. § 4.118 (2002).

Under the new version of Diagnostic Code 7806, a 
noncompensable rating is warranted for dermatitis or eczema 
that affects less than 5 percent of the entire body or less 
than 5 percent of exposed area, with no more than topical 
therapy having been required during the past 12-month period.  
A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or, where the dermatitis or eczema requires 
intermittent systemic therapy such as corticosteroid or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  Higher ratings are 
warranted when the dermatitis or eczema affects a greater 
percentage of the skin or requires intermittent systemic 
therapy such as corticosteroid or other immunosuppressive 
drugs for a total duration of six weeks or more.  See 
Diagnostic Code 7806, 38 C.F.R. § 4.118 (2006).

Factual Background

The veteran contends that his chronic rash disability is more 
severe than contemplated by a noncompensable rating.  In his 
substantive appeal, the veteran noted that he was diagnosed 
as having dermatitis and that he continued to get ringworm on 
his face, head and arms.  He wrote that he used an antifungal 
cream for the ringworm and another topical cream for the 
dermatitis, but that he continued to experience both 
dermatitis and ringworm.

The veteran underwent a VA contract examination in August 
2003.  The veteran related that he had intermittent rashes on 
his face, forehead, hands, neck and arms.  It was noted that 
the rash was usually erythematous, shedding, itching and 
crusting.  The rash occurs every couple of weeks to a month 
and is up to one week in duration, with the rash being 
alleviated by using over-the-counter antifungal medication.  
The veteran denied any functional impairment due to the rash 
and he had not missed work due to the rash.

The examiner found that the veteran currently had a mildly 
erythematous rash with mild flakiness and excoriation in the 
left frontal scalp region that measured approximately 1.5 
centimeters in diameter.  The rash accounted for less than 1 
percent of the total body surface.  She diagnosed the veteran 
as having a chronic skin rash of the left forehead.  

The veteran submitted two pages of private medical records 
dated in June 2005.  These records indicate that the veteran 
sought treatment for a rash on his forehead, but after 
treatment the rash got worse, with the veteran developing the 
rash on his cheeks.  The examiner questioned whether the 
veteran had dermatitis.

The veteran was scheduled for another VA examination in 
August 2006.  He did not appear for this evaluation.  
Analysis

The Board finds that at least a 10 percent rating for the 
veteran's chronic skin rash is warranted prior to the date 
that he failed to report for a VA sin examination scheduled 
in conjunction with this appeal.  Under the version of 
Diagnostic Code 7806 that was in effect prior to August 30, 
2002, but applicable here as the veteran filed his current 
claim prior to that date, a 10 percent rating is warranted 
for exfoliation, exudation or itching, that involves an 
exposed surface or extensive area.  In the August 2003 
examination, the examiner found that the veteran had a mildly 
erythematous rash with mild flakiness and excoriation in the 
left frontal scalp, later described as the left forehead.  
Excoriation is evidence of itching.  In addition, although 
the skin lesions were initially described as on the scalp 
(which could be either an exposed or a nonexposed area), it 
was later noted to be on the forehead, which is clearly an 
exposed area.  Therefore, the evidence of record supports a 
finding that the veteran has chronic skin disease manifested 
by itching and involving an exposed area at least through the 
day prior to his failure to report for the last scheduled VA 
examination.  Accordingly, a 10 percent rating for the 
veteran's service-connected chronic skin rash is warranted 
prior to .August 3, 2006.

As the record contains the report of the August 2003 VA 
examination, which supports a 10 percent rating, and with 
consideration of Fenderson, supra, the Board finds that a10 
percent rating, but no more than 10 percent, for a chronic 
skin rash prior to august 3, 3006, is warranted, 
notwithstanding the veteran's failure to report for the most 
recently scheduled VA examination and 38 C.F.R. § 3.655.


ORDER

A 10 percent rating, but no more than 10 percent, for a 
chronic skin rash is granted, prior to August 3, 2006, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.




REMAND

The remaining claim on appeal, entitlement to an initial or 
staged rating for a chronic skin rash in excess of 10 percent 
prior to August 3, 2006 and to an initial or staged 
compensable rating from August 3, 2006, must be remanded to 
comply with VA's duty to notify the appellant.  

The veteran was provided with VCAA notification letters in 
April 2003, December 2006 and May 2007.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  None of the VCAA notification letters were 
issued to the veteran before the November 2001 rating 
decision and the December 2006 and May 2007 letters were 
provided after the last supplemental statement of the case 
was issued in August 2006.  

The Federal Circuit has issued recent decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the 
Court's holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

The Court of Appeals for Veterans Claims has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
The provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing   
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II).

In this case, the veteran was provided notice regarding how a 
disability rating is determined in the December 2006 and May 
2007 letters.  There was no readjudication or supplemental 
statement of the case, however, issued after these letters 
were provided to the veteran.  Therefore, the timing defect 
was not cured by providing a complete VCAA notice together 
with re-adjudication of the claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006).  

The Board is unable to make a finding that this timing error 
was not prejudicial to the veteran.  Sanders, supra.  
Although there is sufficient evidence of record to grant a 10 
percent rating for the veteran's skin disease prior to August 
3, 2006 (see decision above), the Board finds that the 
remaining part of the claim on appeal, entitlement to an 
initial or staged rating in excess of 10 percent prior to 
August 3, 2006 and to an initial or staged compensable rating 
from August 3, 2006, must be remanded so that this timing 
error may be remedied.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
chronic skin rash disease must be 
obtained for inclusion in his claims 
folder.  

2.  The veteran should be provided with 
another opportunity to present for a VA 
skin examination to determine the 
currently severity and extent of his 
service-connected skin disease.  The 
claims file should be made available for 
the examiner to review in conjunction 
with this examination.  All indicated 
tests or studies should be performed.  

3.  Thereafter, the veteran's claim of 
entitlement to an initial or staged 
rating in excess of 10 percent for a 
chronic skin rash prior to August 3, 
2006; and to an initial or staged 
compensable rating from August 3, 2006 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which includes a copy of 
Diagnostic Code 7806, located in 
38 C.F.R. § 4.118, that was in effect 
prior to August 30, 2002 and that which 
is currently in effect.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







The purposes of this remand are to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


